Title: From Alexander Hamilton to James Monroe, Frederick A. C. Muhlenberg, and Abraham B. Venable, [17] December 1792
From: Hamilton, Alexander
To: Monroe, James,Muhlenberg, Frederick A. C.,Venable, Abraham B.



Philadelphia December [17] 1792.
Gentlemen

On reflection, I deem it adviseable for me to have Copies of the several papers which you communicated to me in our interview on Saturday evening, including the notes, and the fragment of Mr. Reynolds’ letter to Mr. Clingman. I therefore request that you will either cause copies of these papers to be furnished to me, taken by the person in whose hand writing the declarations which you shewed to me were, or will let me have the papers themselves to be copied. It is also my wish, that all such papers as are original, may be detained from the parties of whom they were had, to put it out of their power to repeat the abuse of them in situations which may deprive me of the advantage of explanation. Considering of how abominable an attempt they have been the instruments, I trust you will feel no scruples about this detention.
With Consideration,   I have the honour to be, Gentlemen   Your Obedient Servant

Alexander Hamilton


To Augustus MuhlenburghJames Monroe, andAbraham Venable
}
Esquires



